DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 objected to because of the following informalities:    
Claim 3 recites “wherein the the braze powder.” The sentence should be written as –wherein the .
Appropriate correction is required.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
	Claim 10 recites the limitation “sinter the braze powder without inducing melting.” The process of sintering involves partially melting powders without melting it to the point of liquification. Therefore, partial melting is inherent to the process of sintering. The specification states in par. 14 “Advantageously, the laser beam is operated at a power level and scan rate sufficient to sinter the braze powder 106 without inducing melting…..In some cases, during sintering of the braze powder, there may be some partial melting, but the braze powder is preferably not fully liquified during laser heating.” Therefore, in view of the specification and the process of sintering, the broadest reasonable interpretation of “without inducing melting” can be –without fully liquifying the braze powder--.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2, 4-11, 13-16, and 19 provisionally rejected on the ground of nonstatutory double patenting as being -unpatentable over claim 1-2 and 7-20, of copending Application No. 16/684,993 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1, claim 1 of the copending application discloses all the limitations including applying a brazing powder, directing a laser beam on the braze powder and selectively heating the braze powder, forming a braze deposit, and removing excess braze powder.
Regarding claims 2, 4-11, 13-16, and 19, claims 2 and 7-20 of the copending application discloses all the limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mottin (US 20170320174 A1) in view of Negishi (US 20180169760 A1).
Regarding claim 1, Mottin discloses a method for selectively adhering braze powders to a surface, the method comprising: 
applying a braze powder to a surface (scraper 9 deposits a thin layer of metal powder onto the horizontal surface of the plate 7, par. 54, where the metal powder contains braze material, par. 64); 
directing a laser beam (12) onto the braze powder while the laser beam moves along a predetermined path relative to the surface (laser scans a specific area of the layer, par. 54), the laser beam selectively heating the braze powder along the predetermined path to sinter and bond the braze powder to the surface, thereby forming a braze deposit at one or more predetermined locations on the surface (braze is melted onto the sintered preform 1).
Mottin does not disclose after forming the braze deposit, removing excess braze powder not selectively heated by the laser from the surface.
Negishi discloses a method of producing a metal part by laser sintering wherein after sintering is completed the powder that is not sintered and attached to the part is removed through a cleaning step (par. 129).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mottin to incorporate the teachings of Negishi and clean the off the excess braze powder after sintering is completed. It is well known in the art to clean a sintered product after completing the print.
Regarding claim 2, Mottin in view of Negishi discloses the method of claim 1, wherein applying the braze powder to the surface comprises spraying, scattering, or dusting the braze powder over the surface (scraper 9 spreads powder onto the surface of plate 7, par. 54).
Regarding claim 4, Mottin in view of Negishi discloses the method of claim 1, wherein the predetermined path is a continuous path (laser beam scans the powder and preform is built layer by layer, par. 54; it is well known in the art that building a preform layer by layer can involve a laser scanning path that is continuous).
Regarding claim 5, Mottin in view of Negishi does not disclose the method of claim 1, wherein the predetermined path is a discontinuous path, the laser beam being operated intermittently while moving.
It would have been obvious to one of ordinary skill in the art to use a discontinuous path to form different regions, where the discontinuity depends on the shape of the printed part.
Regarding claim 6, Mottin in view of Negishi does not disclose the method of claim 1, wherein the surface is a discontinuous surface comprising surface regions separated by gaps, and wherein the braze deposit is formed on the surface regions 
It would have been obvious to one of ordinary skill in the art to form a printed surface that is discontinuous with regions separated by gaps since this pattern will largely depend on the shape of the printed part.
Regarding claim 7, Mottin in view of Negishi discloses the method of claim 1, wherein the laser beam is generated by a laser selected from the group consisting of: gas laser, solid state laser, and fiber laser (YAG laser, par. 74, is a type of solid state laser).
Regarding claim 10, Mottin in view of Negishi discloses the method of claim 1, wherein the laser beam is operated at a power level and a scan rate sufficient to sinter the braze powder without inducing melting (sintered preform is made of braze powder, par. 54, therefore the braze powder was sintered, i.e. partially melted).
Regarding claim 12, Mottin in view of Negishi discloses the method of claim 1, wherein removing the excess braze powder from the surface comprises vibrating, overturning, washing, brushing, or spraying the surface (cleaning by using an air blower, par. 128, Negishi).
Regarding claim 13, Mottin in view of Negishi discloses the method of claim 1, wherein the surface is part of a first component comprising a metal alloy (superalloy, par. 14).
Regarding claim 14, Mottin in view of Negishi discloses the method of claim 1, wherein the first component comprises part of an airfoil, a combustion liner, or a heat shield of a gas turbine engine (used to repair turbine blade, par. 48).
Regarding claim 15, Mottin in view of Negishi discloses the method of claim 1, wherein the braze powder comprises a nickel- based braze alloy, a titanium based-braze alloy, or an iron-based braze alloy (nickel-based superalloy, par. 51).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mottin in view of Negishi as applied to claim 1 above, and further in view of Wieres (US 5501391 A).
Regarding claim 3, Mottin in view of Negishi does not disclose the method of claim 1, wherein the the braze powder is applied to the surface in an amount sufficient to achieve a mass density in a range from about 0.04 g/in2 to about 0.25 g/in2.
To one of ordinary skill in the art it would have been obvious to determine, through experimentation, the desired amount of braze powder needed to create a strong connection at the bond joint. For example, Wieres discloses applying brazing powder in a thin film unto a metal structure, wherein the application of the powder has a weight of approximately 0.03 to 0.04 g/cm2, which translates to 0.19 to 0.25 g/in2. Though Wieres does not disclose applying this powder for laser brazing on a flat surface, it is evidence that one of ordinary skill in the art would understand that the applied mass density of the braze material for a brazing operation is a factor that needs to be considered in brazing operations. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mottin in view of Negishi as evidenced by Wieres, to render the powder appropriate for, in this, brazing, and apply the powder at a mass density between 0.19 to 0.25 g/in2. 
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mottin in view of Negishi as applied to claim 1 above, and further in view of Brandt (US 2020018914).
Regarding claim 8, Mottin in view of Negishi does not disclose the method of claim 1, wherein the laser beam is a pulsed laser beam
Brandt discloses 3D printing a turbine component with a laser where there is a pulse mode (claim 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mottin in view of Negishi to incorporate the teachings of Brandt and have a pulse mode. Doing so would have the benefit of controlling heating (par. 95).
Regarding claim 9, Mottin in view of Negishi discloses the method of claim 1, wherein the laser beam is a continuous laser beam 
Brandt discloses 3D printing a turbine component with a laser where there is a continuous wave mode (claim 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mottin in view of Negishi to incorporate the teachings of Brandt and have a continuous mode. Doing so would have the benefit of quickly heating up an area (par. 95).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mottin in view of Negishi as applied to claim 1 above, and further in view of Bruck (US 20170246698 A1).
Regarding claim 11, the method of claim 1, wherein the braze powder along the predetermined path is selectively heated to a sintering temperature in a range from about 400oC to about 800oC.
Bruck discloses a method of selective brazing where components comprised of braze particles are formed together with a laser beam, wherein the selective laser brazing method heats up the powder to temperatures above the liquidus temperature of the braze particles (above 450 o C) but below the solidus temperature of the parent core particles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mottin in view of Negishi to incorporate the teachings of Bruck, and sinter the powders at a temperature above 450 C but below parent core particles solidus temperature. One of ordinary skill in the art would be able to determine the appropriate temperature based on the type of metal alloys that are used in the powder. The benefit of Bruck’s method is achieving a substrate material with full densification and isotropic strength (par. 5).
Claim(s) 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mottin in view of Negishi as applied to claim 1 above, and further in view of Shuck (US 20170197270 A1).
Regarding claim 16, Mottin in view of Negishi discloses a method of diffusion bonding comprising: the method of claim 1, wherein the surface is a first surface (preform surface can be flat, par. 54), and further comprising, after forming the braze deposit, 
assembling a first component (preform) comprising the first surface with a second component (turbine engine, claim 1) comprising a mating surface to form an assembly (preform has an assembly surface, claim 1), the braze deposit on the first surface contacting the mating surface (preform is made of the brazing material, claim 1); and 
exposing the assembly to a bonding temperature (diffusion brazing is performed at a temperature, par. 64), thereby diffusion bonding the first component to the second component to form a monolithic third component comprising a bonded interface (the final product of assembling the two parts through diffusion brazing results in a component where the brazing filler metal is indistinguishable from the final component, par. 7).
Mottin in view of Negishi does not disclose using a compressive force in diffusion brazing.
Shuck discloses bonding two parts through braze powder wherein as the braze material is heated, force is exerted on the first and second part to joint them together (par. 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mottin in view of Negishi to incorporate the teachings of Shuck, and use force to help join the two parts together. Doing so would have the benefit of helping join the two components together.
Regarding claim 18, Mottin in view of Negishi and Shuck discloses the method of claim 16, wherein the first component and second component comprise a nickel-base alloy (par. 17, both metals have a similar base metal, e.g. nickel).
Regarding claim 20, Mottin in view of Negishi and Shuck discloses the method of claim 16, wherein the bonding temperature is in a range from about 900oC to about 1275oC (diffusion brazing may reach to a temperature of 1205oC, par. 64).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mottin in view of Negishi and Shuck as applied to claim 16 above, and further in view of Stankowski (US 8235275 B1).
Regarding claim 17, Mottin in view of Negishi and Shuck does not disclose the method of claim 16, wherein the first component and the second component comprise a single-crystalline structure.
Stankowski disclose diffusion brazing two components which have a single-crystal structure (Col 1 lines 12-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mottin in view of Negishi to incorporate the teachings of Stankowski, and use components that have a single-crystal structure since single-crystal structures have good strength, corrosion resistance, and oxidation resistance (Col 1 lines 20-25) 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mottin in view of Negishi and Shuck as applied to claim 16 above, and further in view of Henderkott (US 20160259322 A1).
Regarding claim 19, Mottin in view of Negishi and Shuck does not disclose the method of claim 16, wherein the first component comprises a coversheet and the second component comprises a spar, the monolithic third component comprising an airfoil for use in a gas turbine engine.
Henderkott discloses diffusion brazing a coversheet and spar together to form part of an airfoil used in a gas turbine engine (par. 18-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mottin in view of Negishi and Shuck to incorporate the teachings of Henderkott, and use diffusion brazing to bond a coversheet to the spar to form an airfoil. It is known in the art to perform this assembly with diffusion brazing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/               Primary Examiner, Art Unit 3761